FIDELITY BOND RESOLVED , that the forms and amounts of the blanket bond coverage be decreased from $5,000,000 to $3,600,000 for the Funds be, and hereby is approved. FURTHER RESOLVED, that, after a review of such factors as (i) the total premiums required to be paid; (ii) the number of other parties named as insured; (iii) the nature of the business activities of such other parties; (iv) the total amount of the bond; (v) the ratable allocation of the total premium among all of the insureds; and (vi) the extent to which the share of the premium allocated to each of the insureds is less than the premium each Fund would have had to pay if it had purchased and maintained its own bond, it is the judgment of the Board of Directors of the Funds that the portion of the premium to be paid by each Fund shall be in proportion to such Funds relative net assets. FURTHER RESOLVED, that the appropriate officers of the Funds are hereby authorized to increase the amount of the Funds bond as may be necessary to satisfy the requirements of Rule 17g-1(d) under the Investment Company Act of 1940. FURTHER RESOLVED, that the Funds Chief Compliance Officer is hereby the designated officer, who shall provide and instruct Fiduciary Management, Inc., the administrator, with the required material to make the filings and give notices required by Rule 17g-1(g). RECOVERY AGREEMENT Pursuant to Rule 17g-1(f) under the Investment Company Act of 1940, the undersigned, Brandywine Fund, Inc. and Brandywine Blue Fund, Inc. (Brandywine Fund, Inc. and Brandywine Blue Fund, Inc. and any series thereof are referred to collectively as the Funds and individually as a Fund), both registered management investment companies named as an insured in a joint insured bond as such term is defined in Rule 17g-1(b) under the Investment Company Act of 1940, agree that in the event that any recovery is received under the aforementioned fidelity bond as a result of a loss sustained by more than one of the Funds, each Fund shall receive an equitable and proportionate share of such recovery, but in an amount at least equal to the amount which each of them would have received had each of them provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(l) of Regulation 17g-1 under the Investment Company Act of 1940. BRANDYWINE FUND, INC. By /s/ Lynda J. Campbell, Vice President BRANDYWINE BLUE FUND, INC. By /s/ Lynda J. Campbell, Vice President DELIVERY INVOICE INVOICE# 48125 Page 1 Lyons Companies One Righter Parkway, Suite 110 ACCOUNT NO. CSR DATE Wilmington, DE 19803 FRIES-1 BK 06/26/09 Phone: 302-658-5508 Fax: 302-658-1253 PRODUCER David F. Lyons, Sr. BALANCE DUE ON 06/30/09 Friess Associates of DE, L.L.C Jody Kemper 3711 Kennett Pike, Suite 100 Wilmington, DE 19807 Itm # Eff Date Trn Type Policy # Description Amount 286442 06/30/09 REN BOND EC03800589 09/10 Bond Renewal St. Paul Fire & Marine Ins Co $18,871.00 Invoice Balance: $18,871.00 Please make check payable to "Lyons Companies" *** PLEASE RETURN ONE COPY WITH YOUR REMITTANCE *** The amount of a single insured bond shall be at least equal to an amount computed in accordance with the following schedule: Amount of Registered Management Minimum amount of bond Minimum Investment Company Gross Assets (in Dollars) Investment Company Assets Required Bond 150,000,000 to 250,000,000 600,000 Brandywine Advisors Fund* $ 125,128,256 Over 2,000,000,000 1,500,000 Brandywine Blue Fund, Inc. $ 2,477,852,622 plus 200,000 for each 500,000,000 of gross assets $ 2,602,980,878 $ 1,900,000 up to a maximum bond of 2,500,000 Over 2,000,000,000 1,500,000 Brandywine Fund, Inc. $ 2,158,461,227 $ 1,700,000 plus 200,000 for each 500,000,000 of gross assets $ 3,600,000 up to a maximum bond of 2,500,000 Premiums paid are for the period between June 30, 2009 to June 30, 2010. * Brandywine Advisors Fund is a series of the Brandywine Blue Fund, Inc. company. INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A Stock Insurance Company, herein called Underwriter) DECLARATIONS BOND NO. EC03800728 Item 1 . Name of Insured (herein called Insured): Brandywine Fund, Inc. Principal Address: 3711 Kennett Pike
